DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 2/26/2021, are acknowledged.  Claims 26-36 and 38-43 are pending.

Response to Arguments
Applicant’s remarks have been considered fully, but are unpersuasive.  Applicant argues against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   The arguments in favor of claims to an oral pharmaceutical composition comprising an active agent and a particularly well-known and preferable excipient along with other general excipients would carry greater weight if the claims were not open-ended and specific excipients were indicated.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 38 depends on cancelled claim 37.   Consequently, claim 38 is indefinite.

Claim Rejections - 35 USC § 103
Claim 26-36 and 39-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smolenskaya et al. (WO 2008/121352A2) in view of Oshlack et al. (US 2003/0229111) and Shah et al. (US 2008/0070975), with or without Levy et al., J. Pharma Sci., Vol. 52, No. 12, December 1963.  
Regarding claim 26, Smolenskaya et al. provides solid formulations comprising (R)-N-methylnaltrexone bromide (current claims 27, 35 and 36).  See para. [0017].  The formulations may comprise disintegrating agent and lubricants, such as sodium lauryl sulfate and magnesium stearate.  See para. [0068].  Smolenskaya et al. teaches binders such as carboxymethylcellulose, polyvinylpyrrolidinone, from which obvious crosslinked variants would read on crosprovidone and cross-linked sodium carboxymethyl cellulose (current claims 31-33 and 39).  Id.  
Smolenskaya et al. does not teach a chelating agent nor discuss a preference for sodium lauryl sulfate. 
Oshlack et al. relates to naltrexone hydrochloride compositions and is concerned with preparing stable compositions.  See para. [0012].  To this end, Oshlack et al. teaches that “a stabilizer, and a chelating agent, wherein at least one of the stabilizer or chelating agent inhibits the degradation of naltrexone hydrochloride.”  Para. [0024].  Further, chelating agents include “a salt of EDTA.”  Para. [0056].  Compositions may also include disintegrant.  Para. [0063].   The compositions may also contain microcrystalline cellulose, polyvinylpyrrolidone, from which .  
Oshlack et al. does not teach “edetate calcium disodium” nor sodium lauryl sulfate.
Shah et al. is also concerned with the improving the stability of methylnatrexone formulations.  Shah et al. teaches pharmaceutical compositions comprising R-N methylnaltrexone or a pharmaceutically acceptable salt thereof, e.g., methylnatrexone bromide.  See paras. [0029] and [0035].    Smolenskaya et al. teaches the composition may contain from 0.1% to 99% (w/w) of methlynaltrexone.  See para. [0079]. Shah et al. also teaches that formulations may include “surfactants about 1% to about 30%, based upon total weight of the formulation”, para. [0058], such as “sodium lauryl sulfate.”  Para. [0062].
Shah et al. also teaches that the “use of a chelating agent is effective as inhibiting at least one degradant formation,” including for example EDTA (current claim 29).  Para. [0043].  Further, Shah et al. teaches that “a calcium salt chelating agent is particularly effective as inhibiting formation of at least one degradant.”  Para. [0047].  “Appropriate calcium salt chelating agents include  . . . calcium ethylenediaminetetraacetic acid (EDTA).”  Para. [0048].  Shah et al. also teaches that formulations may include “surfactants about 1% to about 30%, based upon total weight of the formulation”, para. [0058], such as “sodium lauryl sulfate” (current claim 37)  Para. [0062].
Shah et al. does not teach magnesium stearate like Smolenskaya et al.   Thus, it would be prima facie obvious to one of ordinary skill in the art to select sodium lauryl sulfate as having been more commonly taught in the two prior art references. 
Alternatively, Levy et al. teaches “[a] hydrophobic tablet lubricant (magnesium stearate) has been found to retard the dissolution of salicylic acid from model compressed tablets (current prima facie obvious to one of ordinary skill in the art to select sodium lauryl sulfate over magnesium stearate for the markedly enhance dissolution rate sodium lauryl sulfate provides.   One of ordinary skill in the art would have a reasonable expectation of success is sodium lauryl sulfate because Smolenskaya et al. and Shah et al. teaches it can be used.
It would have been prima facie obvious to one of ordinary skill in the art, particularly concerned with providing stabilized compositions of methylnalxtrexone to modify the composition of Smolenskaya et al. to incorporate a chelating agent as taught by Oshlack et al. and Shah et al., and particularly edetate calcium disodium (current claim 30) in view of Shah et al. teaching that calcium chelating agents are particularly effective in this regard.   Indeed, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Furthermore, one of ordinary skill in the art would have found motivation and a reason expectation of success in combining the references because both teach compositions comprising opiod receptor antagonist that are useful to curbing opiod-induced side effects.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  

Regarding claim 30, Smolenskaya et al. teaches calcium carbonate and sodium carbonate as disintegrating agents.  See para. [0068].  One of ordinary skill in the art would recognize that with an acidulant such disintegrating agents would work effervescently by the creation of carbon dioxide.
Regarding claims 33, Smolenskaya et al. teaches binders such as carboxymethylcellulose, polyvinylpyrrolidinone, from which obvious crosslinked variants would read on crosprovidone and cross-linked sodium carboxymethyl cellulose.  Id.  Additionally, Oshlack et al. discloses croscarmellose sodium. See Table 1 of Oshlack et al.
Regarding claims 35, Smolenskaya et al. teaches non-functional coatings such a polyvinyl alcohol.  Paras. [0075]-[0076].  
Regarding claims 40 and 42, Smolenskaya et al. teaches microcrystalline cellulose, from which obvious silicified variants would read on silicified microcrystalline cellulose as evidenced by Tobyn et al., Int'l J. Pharm. 169 (1998) 183-194 (“the ‘silicification’ process produces a material which is chemically and physically very similar to standard MCC”).  Para. [0071].
Regarding claims 41, Smolenskaya et al. teaches lubricants such as polyethylene glycols and talc.  Para. [0068].
Regarding claim 43, Smolenskaya et al. teaches that methylnaltrexone is administered for use in curbing opioid-induced side effects including constipation.  See para. [0004]. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S CABRAL/Primary Examiner, Art Unit 1618